DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages7-12, filed November 22, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. 2019/0317607 to Lin.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0185160 to Cho et al. (hereinafter Cho) in view of US 2019/0317607 to Lin et al. (hereinafter Lin) and US 9,524,628 to Omer et al. (hereinafter Omer).
Regarding independent claim 1, Cho discloses an electronic device (at least Fig. 3, devices 100, 200 and 300 and/or 100) comprising:
a memory (the controller 130 of device 100 may include a memory, at least para. 0059); and 
at least one processor functionally connected with the memory (at least controller 130), wherein the at least one processor is configured to:
generate a first signal by modulating a phase of a default signal using a first code corresponding to a first magnetic field generator connected with the electronic device (The controller 130 may control the overall operations of the virtual reality providing device 100, at para. 0057 and the controller may control the magnetic field generator 210, and the magnetic field generator 210 may generate a magnetic field by passing current through a 3-axis coil, at least para. 0065), wherein the first code is unique to the first magnetic field generator; 
 control the first magnetic field generator connected with the electronic device to radiate a magnetic field corresponding to the first signal (Fig. 7, generate magnetic field S710 and the controller may control the magnetic field generator 210, and the magnetic field generator 210 may generate a magnetic field by passing current through a 3-axis coil, at least para. 0065), 
receive a plurality of signals from at least one sensor connected with the electronic device (Fig. 7, the electronic device 100 receives a signal from at least motion detector or sensor 300), wherein the plurality of signals include a second signal induced by the magnetic field corresponding to the first signal and a third signal induced by a magnetic field radiated from a second magnetic field generator which is not connected with the electronic device, wherein the plurality of signals are induced in each of the at least one sensor,
 identify, using the first code, the second signal corresponding to the first signal from among the plurality of signals (Fig. 7, S720 obtain coordinate of hand of user based on generated magnetic field), wherein the third signal is not identified, and 
determine, based on the second signal, at least one of a position or a direction of the at least one sensor (Fig. 7, according to an embodiment, the controller 350 receives detected data from the sensor 320, obtains signal values for respective axes, and calculates coordinates indicating a location and a direction of a hand, at para. 0084-0085).
Cho fails to discloses wherein the first code is unique to the first magnetic field generator; wherein the plurality of signals include a second signal induced by the magnetic field corresponding to the first signal and a third signal induced by a magnetic field radiated from a second magnetic field generator which is not connected with the electronic device, wherein the plurality of signals are induced in each of the at least one sensor, and wherein the third signal is not identified.
In the same field of endeavor, Lin discloses a gesture input device, which is adapted to effectively detect a gesture of a user, so as to provide corresponding gesture information (at para. 0004).  The gesture input device 100 includes a controller 110, magnetic sensors 120_1-120_M and magnetic generators 130_1-130_M.  The gesture input device 100 may be configured on a wearable object, or the gesture input device 100 may even include a wearable object, where the wearable object is, for exan1ple, a glove or a wristband (Fig. 1 and at para. 0026).  In an embodiment, the magnetic generators 130_1-130_M may also be disposed on an external object, for example, a handheld object, a belt object, or another wearable object. Moreover, the controller 110 may provide an interactive information between the wearable object and the external object according to the magnetic field strengths of the magnetic signals sensed by the magnetic sensors 120_1-120_M and a pairing result between the magnetic sensors 120_1-120_M and the magnetic generators 130_1-130_M. The pairing result may be derived by the controller 110 from the voltage signals generated by the magnetic sensors 120_1-120_M (para. 0028).
Accordingly, Lin discloses wherein the first code is unique to the first magnetic field generator (each magnetic generator, generates a unique code so as to be identified by a respective sensor, at least Figs. 1-5); wherein the plurality of signals include a second signal induced by the magnetic field corresponding to the first signal (the generated signal and the received signal, correspond to the first and second signals) and a third signal induced by a magnetic field radiated from a second magnetic field generator which is not connected with the electronic device (since the gesture input device 100 can be disposed on a wearable object such as a handheld object, e.g., a glove, each glove would include a magnetic field generator which is not connected to the electronic device, at least para. 0028, 0031), wherein the plurality of signals are induced in each of the at least one sensor (each of the sensors receives a signal from a surrounding magnetic field generator), and wherein the third signal is not identified (the signals from second glove are not identified by the controller in the first glove).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as taught by Lin.  This would have been done to effectively detect a gesture of a user, so as o provide corresponding gesture information, as taught by Lin.
Modified Cho fails to disclose that the first signal is generated by modulating a phase of a default signal using a first code.
In the same field of endeavor, Omer discloses a motion detector device which detects a type of signal modulation applied to a wireless signal, and processes the wireless signal based on the type of signal modulation detected.  Omer further discloses a process for motion detection including identifying a modulation type of a baseband signal.  The baseband signal can be a digital signal that includes in-phase and quadrature signal components (I and Q signals).  The modulation type of the baseband signal is one of multiple distinct modulation types that can be identified by the motion detector device. The distinct modulation types may include, for example, orthogonal frequency-division multiplexing (OFDM), direct-sequence spread spectrum (DSSS) and possibly others. In some cases, the modulation type is identified based on information contained in a header, a preamble or another portion of the baseband signal (at col. 7, ll. 49-61).  Therefore, Omer discloses generating a first signal (in-phase signal) by modulating a phase of a default signal using a first code (the in phase signal may be a DSSS signal).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as taught by Omer.  This would have been done in order to identify the signal, as taught by Omer at col. 7, ll. 51-53.
Illustrated below are Figs. 3-6 of Cho, marked and annotated for the reference of the applicant and Figs. 2A-2B of Lin, for the reference of the applicant.

    PNG
    media_image1.png
    680
    554
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    858
    552
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    684
    546
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    779
    525
    media_image4.png
    Greyscale

Independent claim 9 recites similar features as those recited in independent claim 1 and those features are rejected on the same grounds as claim 1.  Additionally, Cho discloses a method for providing three-dimensional (3D) input by an electronic device (device 100 provides 360-degree content, at least para. 0010 and 0046). 
Independent claim 17 recites similar features as those recited in independent claim 1 and those features are rejected on the same grounds as claim 1.  Additionally, Cho in view of Omer discloses generating a plurality of first signals by modulating a phase of a default signal using a plurality of codes individually corresponding to a plurality of first sensors (Cho discloses a plurality of sensors 320 and the sensors have respective names, at least at para. 0077, i.e., codes individually corresponding to each of the plurality of sensors)
Regarding claims 2, 10 and 18, modified Cho discloses wherein the first code includes a pseudo-random sequence used to perform a direct sequence spread spectrum (DSSS) scheme (Omer at col. 7, ll. 56-61, the distinct modulation types include direct-sequence spread spectrum (DSSS)).
Regarding claims 3 and 11, modified Cho discloses wherein the at least one processor is further configured to generate the first code corresponding to the first magnetic field generator (the controller may control the magnetic field generator 210, and the magnetic field generator 210 may generate a magnetic field by passing current through a 3-axis coil.  For example, the magnetic field generator 210 may generate particular AC frequency, i.e., first code, via a 3-axis coil, at para. 0065).
Regarding claims 5 and 13, modified Cho discloses wherein the at least one processor is further configured to: obtain correlation values between each of the plurality of signals and the second signal (For example, the motion detector 300 may use a magnetic field sensor to recognize intensity of a current induced to a 3-axis coil (signal and second signal)), using the first code (Omer at col. 7, ll. 56-58), and identify the second signal corresponding to the first signal (intensity of current corresponds to signal generated by processor), from the plurality of signals, based on the correlation values (Omer at col. 7, ll. 56-58).
Regarding claims 6 and 14, Cho discloses wherein the at least one processor is further configured to determine the at least one of the position or the direction of the at least one sensor, relative to the first magnetic field generator, based on the second signal (the controller 350 receives detected data from the sensor 320, obtains signal values for respective axes, and calculates coordinates indicating a location and a direction of a hand, at para. 0084).
Regarding claims 7 and 15, Cho discloses wherein the at least one sensor and the first magnetic field generator include three coils orthogonal to one another (the magnetic field generator 210 may generate particular AC frequency via a 3-axis coil, at para. 0065 and examples of the magnetic field sensor may include a 3-axis coil, an amplifier, an analog to digital converter (ADC), a band pass filter, etc., at para. 0077).
Regarding claims 8 and 16, Cho discloses a communication module (communication interface 110, at para. 0058 and communication interface 310, at para. 0071-0072), wherein the at least one processor is configured to transmit information about the at least one of the position or the direction of the at least one sensor to an external electronic device via the communication module (The communication interface 310 may communicate with various types of external devices via various communication protocols, at least para. 0072).
Regarding claim 19, Cho discloses wherein the at least one processor is configured to control the magnetic field generator connected with the electronic device (Fig. 5 and para. 0064-0066) to sequentially radiate the plurality of magnetic fields corresponding to the plurality of first signals (the controller 350 may calculate magnetic field vectors at respective locations by using the origin of a 3-axis magnetic field generated by the source 200 and nine values measured by the sensor 320 of the motion detector 300 regarding the origin of the magnetic field, calculate a location and a revolution of the motion detector 300 according to a magnetic field equation, and transmit a result of the calculation to the virtual reality providing device 100 via the communication interface 310, at para. 0085, since the controller is constantly calculating the magnetic field vectors at respective locations by using a 3-axis magnetic field generated by the source 200, it is implicit that the magnetic fields corresponding to the first signals are sequentially radiated).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858